DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for identifying to:”, “means for selecting”, “means for detecting”, “means for starting” in Claim 9, “means for storing” in Claim 10, “means for determining” in Claim 11, “means for generating” in Claim 12, “means for determining” in Claim 13 and “means for storing”, “means for retrieving” in Claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There must be an explanation of how the computer or component performs the claimed function.  
Claim 15-16 are rejected because they depend from rejected claim 9.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,958,966. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 
For example, 
Instant Application No. 17/205,909
U.S. Patent No. 10,958,966
Claim 17. A method comprising:

identifying, by executing an instruction on a first computing device, a first source streaming broadcast media to a second computing device based on an audio fingerprint of audio associated with the broadcast media;
Claim 1. A method comprising:

determining, by executing an instruction on a first computing device, a first audio fingerprint of audio associated with broadcast media streaming on a second computing device;

identifying, by executing an instruction on the first computing device, the broadcast media streaming to the second computing device based on the first audio fingerprint;
identifying, by executing an instruction on the first computing device, one or more sources broadcasting the broadcast media streaming to the second computing device, the one or more sources available to the first computing device;

identifying, by executing an instruction on the first computing device, a first source streaming the broadcast media to the second computing device, and one or more sources broadcasting the broadcast media streaming to the second computing device, the one or more sources available to the first computing device;
selecting, by executing an instruction on the first computing device, a second source of the identified one or more sources for streaming the broadcast media to the first computing device, the second source different than the first source;

selecting a second source of the identified one or more sources for streaming the broadcast media to the first computing device, the second source different than the first source;

storing, on the first computing device, a predetermined amount of the audio associated with the broadcast media as the broadcast media is streamed to the second computing device;

detecting, by executing an instruction on the first computing device, termination of the streaming of the broadcast media on the second computing device, the termination corresponding to a termination time of the broadcast media; and

detecting, by executing an instruction on the first computing device, termination of the streaming of the broadcast media on the second computing device;


automatically starting, by using the selected second source, streaming of the broadcast media to the first computing device at the determined time when the streaming of the broadcast media was terminated on the second computing device.


Likewise, claims 1-16 and 18-20 of the instant application correspond to claims 2-16 of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Maughan US Patent Publication No. 2017/0094349, Trollope US Patent Publication No. 2016/0261917, Granstrom US Patent Publication No.2013/0263207 and Anniballi US Patent Publication No. 20170019196.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424